This cause is pending before the court upon movant’s motion for an order to show cause why the respondent should not be punished for contempt for not complying with a subpoena duces tecum. Upon consideration of the intervening respondent’s response to the show cause order entered by this court on June 26, 2001,
IT IS ORDERED by the court that intervening respondent, Robert D. Clapp, is found in contempt.
IT IS FURTHER ORDERED by the court, sua sponte, that intervening respondent, Robert D. Clapp, appear in person before this court on October 31, 2001, at 9:45 a.m.
Pfeifer, J., concurs and would also order respondent to pay $500 per day until he fully complies and purges himself.
Cook and Lundberg Stratton, JJ., would find respondent in contempt and order him to pay $500 per day until he purges himself by fully complying.